DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (US Patent 10,241,424).
Regarding Claim 1: Asano discloses an imprint method of forming a pattern of an imprint material on a substrate by using a mold, the method comprising: obtaining, before bringing the mold and the imprint material into contact with each other, a correction parameter for correcting a shape of a pattern of the mold (Abstract, specifically “controller configured to obtain… information (correction parameter) relating to a relative position, between the other shot region and the mold…used for aligning the other shot region and the mold after bringing the mold and the imprint material into contact with each other”; and deforming the shape of the pattern of the mold to a target shape by a resistance force applied to a pattern region of the mold by moving at least one of the mold and the substrate by a moving unit configured to relatively move the mold and the substrate in a direction parallel to a surface of the substrate in accordance with the correction parameter in a state in which the mold and the imprint material on the substrate are in contact with each other (Abstract, specifically “adjust a relative position between the target shot region and the mold in the direction by using a detection result (correction parameter) on the target shot region and the obtained information”).
Regarding Claim 2: Asano et al. disclose the method as described above in the rejection of claim 1.  Asano et al. further discloses wherein the correction parameter includes a target movement amount of at least one of the mold and the substrate to be moved by the moving unit in the state in which the mold and the imprint material on the substrate are in contact with each other (Abstract, specifically “adjust a relative position between the target shot region and the mold in the direction by using a detection result (correction parameter) on the target shot region and the obtained information”).
Regarding Claim 3: Asano et al. disclose the method as described above in the rejection of claim 2.  Asano et al. further discloses further comprising: determining the target movement amount (correction parameter) based on a relationship between a shape difference between the pattern of the mold and a shot region of the substrate when the mold and the substrate are not moved by the moving unit in the state in which the mold and the imprint material on the substrate are in contact with each other and a shape difference between the pattern of the mold and the shot region of the substrate when at least one of the mold and the substrate is moved by a predetermined amount by the moving unit in the state in which the mold and the imprint material on the substrate are in contact with each other ((Abstract, specifically “adjust a relative position between the target shot region and the mold in the direction by using a detection result (correction parameter) on the target shot region and the obtained information”). In other words, Asano et al. disclose correcting where it is and where it should be by moving the mold or the substrate.  Thus they disclose determining the target movement amount based on the difference.
Regarding Claim 11: Asano et al. disclose the method as described above in the rejection of claim 1.  Asano et al. further discloses wherein the mold includes a master mold (mold (8), Figure 1) and the substrate (wafer (substrate)(3), Figure 1) includes a blank mold to which a pattern of the master mold is transferred.  This limitation is not limiting.  While the mold is not specifically described as a master and the substrate is not described as a blank the process is the same.  In other words, it is the Examiner’s position that the mold of Asano et al. is the equivalent of a master mold and the substrate is the equivalent of a blank mold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Patent 10,241,424).
Regarding Claim 4: Asano et al. disclose the method as described above in the rejection of claim 1.  Asano et al. fails to specifically disclose wherein the correction parameter includes a target value of a force in a direction applied to the at least one of the mold and the substrate when the mold and the substrate are to be moved in the direction in the state in which the mold and the imprint material on the substrate are in contact with each other.  However since the controller is responsible for the movement it would necessarily include such information to provide the correction. It would necessarily require the movement in a particular direction with enough force to move the substrate.
Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Patent 10,241,424), as applied to claim 1 above, further in view of Jung (US PG Pub. 2018/0074419).
Regarding Claims 7 and 8: Asano et al. disclose the method as described above in the rejection of claim 1.  Asano et al. fails to further describe irradiating the imprint material on the substrate with light that increases viscosity of the imprint material before deforming the shape of the pattern of the mold.  Jung discloses partially irradiating the resist layer on the substrate while performing an alignment step so that it has the correct viscosity to hold the pattern ([0029]).  Given those teachings a person having ordinary skill in the art at the time of inventio would have found it obvious to partially cure the resin to increase the viscosity so as to allow it to hold the imprinted pattern.
Regarding Claims 9 and 10: Asano et al. and Jung disclose the invention as described above in the rejection of Claim 7.  While neither Asano et al. nor Jung specifically disclose wherein in the irradiating the imprint material on the substrate with light, only a partial region of a contact region of the imprint material in contact with the mold is irradiated with the light, such matters would have been obvious to a person having ordinary skill in the art at the time of invention.  As described above, Jung discloses that irradiation allows the resist to hold the pattern so it would make sense to irradiate that portion of the pattern to increase the viscosity of the resin to enable it to hold the pattern shape. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art alone or in combination teaches suggests or renders obvious the combination of limitations of the independent claim and Claims 5 and 6 (with claim 4 for antecedent basis purposes).

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 March 2022, with respect to the 112 rejection have been fully considered and are persuasive.  The rejection of the claims under 112 has been withdrawn. 
Applicant’s arguments with respect to the claim(s) with regard to 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744